The Chancellor:
That the bill in this ease states facts, which, if proved, or admitted, constitute a good defence against the judgment at law seems too clear for controversy. The Court of Appeals must have thought so, as otherwise, instead of remanding the record for amendment and further proceedings they would have dismissed the bill.
The question then is, have the answers removed the equity of the bill ? I think not. That of Mr. Mayer cannot have that effect, because he does not profess to know, and could not know the circumstances upon which the equity is founded. The answer of the defendant, Lee, is vague and unsatisfactory, and with every disposition, as is manifest, to get rid of the injunction, leaves many of the material facts of the bill unanswered. There is a good deal of confusion in his statement of the understanding and terms upon which the judgment at suit of Robinson against him was rendered. He admits that the judgment was entered satisfied, though he paid no part of it, and states that neither he nor his attorney, has any recollection of what took place at the time of or after its rendition. He denies that, according to the best of his knowledge, information or belief, he made any agreement with Robinson in relation to said judgment, either prior to or at the time it was entered, to the *527effect that it should be released, &c., but he confesses, as before stated, that it was released without his paying one dollar in satisfaction of it, and he also admits, that after the judgment was rendered, his attorney agreed to give up to said Robinson, or any one else he should designate, the contract of indemnity executed by the complainant, Iglehart, if Robinson would enter the judgment satisfied. The denial of the previous agreement, it will be observed, is not positive, whilst facts are admitted which have a powerful tendency to prove such agreement.
Robinson, according to the answer, had a valid judgment against Lee, fairly recovered, and of course, capable of being enforced by execution, and yet without any previous agreement upon the subject the answer asserts that this judgment was entered satisfied, though not one cent was paid in its discharge, the plaintiff, Robinson, being content to rely upon the issue of a suit upon Iglehart’s contract of indemnity. This statement certainly is extremely improbable, and cannot obtain credit upon this motion, unless vouched for by the most unequivocal assertion in the answer, which assertion has not been made. Before a suit could be maintained upon the contract of Iglehart to indemnify Lee, it was necessary to show that the latter had been damnified, and the suit of Robinson against Lee, the recovery in that suit, and the entry of satisfaction without payment, bear strong marks of contrivance and of a purpose to manufacture evidence upon which proceedings against Iglehart could be founded.
The whole machinery appears to have been put in motion to create a fictitious cause of action againt Iglehart, and certainly should not be allowed to succeed, unless there is some rule of law or of equity which forbids the interposition of this court. My opinion is there is none such. The complainant states expressly, that he did not know of these defences before or at the time of the rendition of the judgment against him, and, therefore, even if they would have constituted a valid defence at law, he could not have availed himself of them. This brings his case within the principles settled by the Court of Appeals, in the cases of Gott & Wilson vs. Carr, 6 Gill & Johns., 309, and *528Dilly & Heckrotte vs. Barard, 8 Gill & Johns., 171. I shall, for these reasons, sign an order continuing the injunction.
[The commission to take testimony was subsequently returned unexecuted, and the cause was, at December term, 1849, submitted for final decision, when the Chancellor passed the following order.]
[From this decree the defendant, Mayer, appealed; which appeal is still pending.]
-J. J. Speed, for Complainant.
A. Randall, for Defendants.
The Chancellor :
This cause having been submitted on the part of the complainant during the sittings of the term, is now laid before the Chancellor without argument. And this court being of opinion, for the reasons stated on the 5th of July, 1848, as the grounds upon which the order of that date was passed, that upon the bill, answers and the other proceedings then appearing in the cause, the complainant was entitled to be relieved against the judgment mentioned in the proceedings, and the commission to take testimony then outstanding having been returned unexecuted. It is, thereupon, this 17th day of January, 1850, by John Johnson, Chancellor, and by the authority of this court adjudged, ordered, and decreed, that the judgment in the said proceedings mentioned at the suit of Edward Lee, use of Charles E. Mayer, the defendants in this cause, against Richard Iglehart, the complainants, recovered in Anne Arundel County Court, at the October term thereof, in the year 1887, be, and the same is hereby perpetually enjoined. And it is further adjudged, ordered and decreed, by the authority aforesaid, that the complainant recover his costs against the defendant in this case, to be taxed by the Register.